952 F.2d 395
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Dee FARMER, Petitioner-Appellant,v.Edward BRENNAN;  Circuit Court of Maryland for BaltimoreCounty;  Attorney General of the State ofMaryland, Respondents-Appellees.
No. 91-7294.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 5, 1991.Decided Dec. 27, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  (CA-88-3761-HM), Herbert F. Murray, Senior District Judge.
Dee Farmer, appellant pro se.
Ann N. Bosse, Assistant Attorney General, Baltimore, Md., for appellees.
D.Md.
DISMISSED.
Before DONALD RUSSELL, MURNAGHAN and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Dee Farmer noted this appeal outside the thirty-day appeal period established by Fed.R.App.P. 4(a)(1), and failed to move for an extension of the appeal period within the additional thirty-day period provided by Fed.R.App.P. 4(a)(5).   The time periods established by Fed.R.App.P. 4 are "mandatory and jurisdictional."   Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting  United States v. Robinson, 361 U.S. 220, 229 (1960)).   appellant's failure to note a timely appeal or obtain an extension of the appeal period deprives this Court of jurisdiction to consider this case.*  We therefore dismiss the appeal.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.



*
 Farmer claims he did not receive the order of dismissal until August 20, 1991.   Nonetheless, late receipt of a final order does not excuse failure to meet the time limits in Fed.R.App.P. 4.   See Hensley v. Chesapeake & Ohio Ry. Co., 651 F.2d 226 (4th Cir.1981);  Fed.R.Civ.P. 77(d)